Citation Nr: 1038085	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for arthritis of the left knee, prior to June 30, 2006.

2.  Entitlement to a disability rating in excess of 20 percent 
for residuals of medial meniscectomy of the left knee, prior to 
June 30, 2006.

3.  Entitlement to a disability rating in excess of 30 percent 
for left knee arthritis, status post total knee replacement, from 
August 1, 2007. 

4.  Entitlement to a disability rating in excess of 10 percent 
for arthritis of the right knee, prior to May 30, 2007.

5.  Entitlement to a disability rating in excess of 20 percent 
for cruciate ligament deficiency of the right knee, prior to May 
30, 2007.

6.  Entitlement to a disability rating in excess of 30 percent 
for right knee arthritis status post total knee replacement, from 
July 1, 2008. 


7.  Entitlement to a compensable disability rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied increased ratings for right knee arthritis, rated 10 
percent disabling; left knee arthritis, rated 10 percent 
disabling; cruciate ligament deficiency of the right knee, rated 
20 percent disabling; residuals of medial meniscectomy of the 
left knee, rated 20 percent disabling; and right ear hearing 
loss, evaluated as noncompensably disabling.  

During the course of this appeal, the Veteran underwent total 
knee replacement of the left knee in June 2006.  In September 
2006, the RO assigned a temporary total rating effective from 
June 30, 2006, to July 31, 2006, under 38 C.F.R. § 4.30.  The RO 
then extended the temporary total schedular rating for the left 
total knee replacement until July 31, 2007, under Diagnostic Code 
(DC) 5055, and assigned a 30 percent rating under DCs 5258-5055, 
thereafter.  


The Veteran also underwent total knee replacement of the right 
knee in May 2007.  In June 2007, the RO assigned a temporary 
total rating effective from May 30, 2007, to June 30, 2007, under 
38 C.F.R. § 4.30.  The RO then extended the temporary total 
schedular rating for the right total knee replacement until June 
30, 2008, under DC 5055, and assigned a 30 percent rating under 
DCs 5010-5257, thereafter.  

The Board has, therefore, recharacterized these issues as they 
appear on the title page of this decision to reflect the 
temporary total ratings and higher schedular ratings that have 
been assigned.

The issues of entitlement to increased ratings for the service-
connected left knee and right knee disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection is in effect for hearing loss for the 
right ear only.  As he is not totally deaf in his left ear, his 
hearing acuity in his left ear is regarded as normal (Level I) 
for VA disability compensation evaluation purposes.  

2.  The Veteran's service-connected right ear hearing impairment 
has been manifested by no greater than Level II hearing loss.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
service-connected right ear hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.85, 4.86, DC 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in August 2005, the RO informed the Veteran of 
its duty to assist him in substantiating his hearing loss claim 
under the VCAA, and the effect of this duty upon his claim.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (in 
which the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that VCAA notice in an increased rating 
claim need not be "veteran specific").  A March 2006 letter 
informed him of how disability ratings and effective dates are 
assigned.  See Dingess, 19 Vet. App. at 484.  [The timing defect 
of the March 2006 letter was cured by the RO's subsequent 
readjudication of this compensable rating issue, and issuance of 
the statement of the case, in June 2007.]  Of further 
significance here is the fact that neither the Veteran, nor his 
representative, have asserted any deficiencies in the notice 
provided to the Veteran with regard to his hearing loss claim.  

Furthermore, the Board finds VA has satisfied its duty to assist 
the Veteran in the development of this claim.  His pertinent 
post-service treatment reports are of record, and the RO obtained 
VA examination in April 2006.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
obtained in this case is more than adequate, as it provides 
sufficient detail to rate the service-connected right ear hearing 
loss.  

In addition, Compensation and Pension (C&P) hearing examination 
worksheets were revised to include a discussion of the effect of 
the Veteran's hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dept. of Veterans Affairs 
Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. App. at 
455.

Here, the 2006 VA examination report does not note any particular 
complaints that the Veteran had as to the effect of his right ear 
hearing loss on his daily activities and occupation.  However, in 
Martinak, the Court noted that, even if an audiologist's 
description of the functional effects of the Veteran's hearing 
disability was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  Neither the Veteran nor his representative in the 
present case have alleged any prejudice caused by a deficiency in 
the examination here.  For these reasons, an additional VA 
examination is not necessary in this case in order to adjudicate 
the Veteran's claim for an increased evaluation for his 
service-connected right ear hearing loss.  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  Simply stated, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim 
adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Pertinent Law and Regulations for Increased Ratings

Disability ratings are determined by comparing a veteran's 
current symptoms with the criteria set forth in the VA Schedule 
for Rating Disabilities, which is based upon average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  

When a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to compensation 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has also held that staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Factual Background and Analysis - Right Ear Hearing Loss

The Veteran's right ear hearing loss has been evaluated under 38 
C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with Table 
VII to find the percentage evaluation to be assigned for the 
hearing impairment.  To evaluate the degree of disability for 
service-connected hearing loss, the Rating Schedule establishes 
11 auditory acuity levels, designated from Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (2009).  

The provisions of section 4.86 address exceptional patterns of 
hearing loss which are identified, as when each of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz is 55 decibels or 
more, or when the puretone threshold is 30 decibels or less at 
1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 
(2009).  

In situations where service connection has been granted for 
impaired hearing involving only one ear, and the Veteran does not 
have total deafness in both ears, the hearing of the non-service-
connected ear is assigned a Roman numeral designation of I.  
38 U.S.C.A. § 1160(a) (West 2002); 38 C.F.R. § 4.85(f) (2009).  
Therefore, inasmuch as service connection is in effect for only 
right ear hearing loss in the present case, and because the 
Veteran is not totally deaf in his left ear, the left ear hearing 
acuity is considered to be normal.  For purposes of rating the 
Veteran's left ear hearing loss, then, a numeric designation of 
Level I is assigned.

A private audiology report dated in November 2004 indicates that 
recent hearing tests showed a moderate loss in hearing, which 
occurs when the average level in hearing is greater than 40 
decibels in either ear.  

In April 2006, the Veteran underwent a VA examination.  At that 
time puretone thresholds for the right ear were 20, 20, 20, 50, 
and 50, decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  The results of the VA audiogram show an average 
puretone threshold of 35 decibels in the right ear with speech 
discrimination ability of 88 percent.  Exceptional patterns of 
hearing impairment were not indicated.  Table VI indicates a 
numeric designation of Level II hearing in the right ear and 
Level I for the nonservice connected left ear.  These levels 
result in, according to Table VII, a noncompensable degree of 
right ear hearing loss.  

The Board has considered the Veteran's contentions.  Although 
there is no reason to doubt his difficulties, his disability is 
rated on the objective findings shown during audiological 
examination.  The fact that his hearing acuity is less than 
optimal does not by itself establish entitlement to a compensable 
disability rating.  To the contrary, it is clear from the Rating 
Schedule that higher ratings can be awarded only when loss of 
hearing has reached a specified measurable level.  That level of 
disability has not been demonstrated here.  Thus, a 
noncompensable evaluation, and no higher, is entirely appropriate 
for his right ear hearing loss.  

Further, the Board acknowledges that the April 2006 VA examiner 
did not elicit from the Veteran information regarding the 
functional effect of his service-connected right ear hearing 
loss.  As previously noted herein, however, neither the Veteran 
nor his representative have alleged any prejudice caused by this 
failure.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
Indeed, at no time during the current appeal has the Veteran 
asserted that this service-connected disability causes impairment 
of his daily activities and occupation.  

There is also no indication that the schedular criteria are 
inadequate to evaluate the Veteran's service-connected right ear 
hearing loss.  The evidence does not establish that it causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitates frequent 
periods of hospitalization.  Thus, the claim does not present 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Also, the Board finds that the record does not illustrate that 
the Veteran's service-connected right ear hearing loss prevents 
him from obtaining and maintaining gainful employment-nor has 
the Veteran contended otherwise.  Thus, any further discussion of 
a claim for a total disability rating based on individual 
unemployability is not necessary.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for a compensable 
evaluation for his service-connected right ear hearing loss.  
There is no reasonable doubt to be resolved in this matter.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A compensable evaluation for right ear hearing loss is denied.  


REMAND

The Veteran contends that his service-connected bilateral knee 
disabilities are more disabling than the current evaluations 
reflect.  The Board has determined that additional development is 
required for the reasons discussed below.

The Veteran was most recently afforded VA examination of the left 
knee in August 2006 and VA examination of the right knee in April 
2007.  However, he has undergone bilateral total knee 
replacements (TKR) since that time, and there is no clear 
assessment of the current severity of either knee disability, 
including whether there has been any improvement since the 
surgery.  Thus, the Board believes that a more contemporaneous 
medical examination is needed, particularly, given the passage of 
time since his last VA examination.  See e.g. Allday v. Brown, 
7 Vet. App. 517, 526 (1995) [where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
duty to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination].  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  

The examination should include a review of the Veteran's claims 
file and past clinical history, with particular attention to the 
severity of present symptomatology, as well as any pertinent 
medical history since the pertinent surgeries in 2006 and 2007.  

In this regard, the Board notes that in a June 2007 rating 
decision the RO was to schedule the Veteran for future 
examinations in August 2007 and July 2008 to evaluate the status 
of his bilateral knee replacements.  The claims folder, however, 
contains no reports of any such VA examinations.  Therefore, any 
additional relevant records of VA or private treatment that are 
not currently of record should be obtained and associated with 
the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency and must be obtained if 
pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his service-connected left and right knee 
disabilities and to provide the identifying 
information and any necessary authorization 
to enable the AMC/RO to obtain such 
evidence on his behalf.  Specifically, the 
AMC/RO should obtain all outstanding 
pertinent medical records, to include (but 
not limited to) any pertinent VA 
examination reports dated in August 2007 
and July 2008.  Document any attempts to 
obtain such records.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform him 
and request that he obtain and submit it.  
If any records are unavailable, do not 
exist, or further attempts to obtain them 
would be futile, document this fact in the 
claims file.  See 38 U.S.C.A. § 5103A(b).

2.  Then arrange for an appropriate VA 
examination to determine the current degree 
of severity of the Veteran's status post 
left TKR and status post right TKR.  The 
claims folder must be made available to the 
examiner(s) for review of the case, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A notation 
to the effect that this record review took 
place should be included in the report.  
All indicated tests and studies, including 
X-rays, should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  

The examiner should fully describe the 
manifestations of the Veteran's status post 
left TKR and right TKR disabilities and 
assess any complaints of pain and weakness.  
The examiner should indicate whether the 
Veteran experiences chronic residuals of 
his bilateral total knee replacements, to 
include (but not limited to) any limitation 
of motion, severe painful motion, weakness, 
or instability.  

Also, the examiner should indicate the 
effect the service-connected left TKR and 
right TKR have, if any, on the Veteran's 
current level of occupational impairment.  
Specifically, the examiner should render an 
opinion as to whether any service-connected 
disability alone causes marked interference 
with employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the examiner should reflect 
review of the claims folder, and the 
discussion of pertinent evidence.  

The examiner should provide a complete 
rationale for all conclusions reached.  

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
each of the 6 remaining claims: (a) a 
disability rating in excess of 10 percent 
for left knee arthritis prior to June 30, 
2006; (b) a disability rating in excess of 
20 percent for residuals of left medial 
meniscectomy prior to June 30, 2006; (c) a 
disability rating in excess of 30 percent 
for left knee arthritis status post TKR 
since August 1, 2007; (d) a disability 
rating in excess of 10 percent for right 
knee arthritis prior to May 30, 2007; (e) a 
disability rating in excess of 20 percent 
for cruciate ligament deficiency of the 
right knee prior to May 30, 2007; and (f) a 
disability rating in excess of 30 percent 
for right knee disability status post TKR 
since July 1, 2008.  

4.  If any of the benefits sought on appeal 
remain denied, furnish the Veteran and his 
representative an appropriate supplemental 
statement of the case containing notice of 
all relevant actions taken on these claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to these issues remaining on 
appeal, including VCAA and any other legal 
precedent.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


